ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Southern Federal Pilot, Inc.                )      ASBCA Nos. 60438, 60439
                                            )
Under Contract No. N68836-12-D-0020         )

APPEARANCE FOR THE APPELLANT:                      Edward J. Kin berg, Esq.
                                                    Widerman Malek, PL
                                                    Melbourne, FL

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Stephen L. Bacon, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 19 January 2017




                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60438, 60439, Appeals of Southern
Federal Pilot, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals